 72302 NLRB No. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See St. Francis Hospital, 271 NLRB 948 (1984) (St. Francis II), remandedsub nom. Electrical Workers IBEW Local 474 v. NLRB, 814 F.2d 697 (D.C.Cir. 1987), decision affirmed on remand 286 NLRB 1305 (1987); see also St.Vincent Hospital, 285 NLRB 365 (1987).2The petition, as amended at the hearing, sought a unit consisting only ofthe full-time and regular part-time per diem nurses and medical assistants in
the Employer's Department of Donor and Patient Services at its Syracuse fa-
cility.The unit found appropriate by the Regional Director excludes mobile unit(bloodmobile) and other drivers currently represented by the Communications
Workers of America (CWA). No party contends that those employees should
be included in any unit found appropriate here. Accordingly, references here
to ``all nonprofessionals'' do not encompass the mobile unit drivers or any
others represented by CWA.3The Employer states in its brief that, after the hearing, its jurisdiction wasexpanded to include the former Albany region of the American Red Cross.
The Employer stated at the hearing, however, that, notwithstanding the planned
expansion of its jurisdiction, it did not contend that any unit found appropriate
should include employees based at Albany.4Pheresis is apparently sometimes called ``apheresis.'' See Oklahoma BloodInstitute, 265 NLRB 1524 (1982); Taber's Cyclopedic Medical Dictionary, AmJur Proof of Facts, 3d Series, p. 116.5``Phlebotomy'' is the medical term for drawing blood.6Dane County American Red Cross, 224 NLRB 323 (1976); Greene CountyAmerican Red Cross, 221 NLRB 776 (1975); Sacramento Medical FoundationBlood Bank, 220 NLRB 904 (1975); San Diego Blood Bank, 219 NLRB 116(1975).Syracuse Region Blood Center, Syracuse and Onon-daga County Chapter of the American Red
Cross and International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers
of America, AFL±CIO, Local Union 182 Uticaand Central New York. Case 3±RC±9588March 19, 1991DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn June 22, 1990, the Regional Director for Region3 issued a Decision and Direction of Election in which
he found that the Employer is a health care institution
within the meaning of Section 2(14) of the Act. Apply-
ing the ``disparity of interests'' test for unit determina-
tions in the health care industry,1the Regional Directorfurther found, contrary to the Petitioner, that the only
appropriate unit comprises all the Employer's non-
professional employees.2The Petitioner filed a timelyrequest for review, and the Employer filed a statement
in opposition. By order dated August 22, 1990, the
Board granted the Petitioner's request for review. Both
parties subsequently filed additional briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has carefully considered the record andthe briefs of the parties and has decided to affirm the
findings of the Regional Director as modified below,
and to adopt his Decision and Direction of Election.1. The Employer is a blood bank. It is the solesource of blood-related services for 38 hospitals in a
15-county area in central and southern New York
State.3Those services are provided at the Employer'scentral facility at Syracuse; at three fixed sites in
Utica, Watertown, and Ithaca; at various mobile sites
(via mobile units or bloodmobiles); and, to a limited
degree, at hospitals in the region.The Employer performs some 90,000 homologousblood collections (i.e., from healthy donors) per year.
Those procedures are performed at all the sites just
enumerated. It also annually performs approximately
4000 autologous collections (i.e., donations from indi-
viduals who will receive their own blood during subse-
quent procedures). Most of the autologous donations
are made at the fixed sites or at the bloodmobiles, but
some, involving immobile donors, are made at hos-
pitals. In addition, the Employer performs two formsof a procedure known as pheresis.4Donor pheresis,which is performed about 1500 times a year, consists
of separating donated blood into its components, re-
taining those that are desired (such as platelets) for
transfusions, and returning the rest to the donor. Donor
pheresis is performed at the Employer's Syracuse facil-
ity. Therapeutic, or patient, pheresis is a similar proc-
ess in which diseased or unwanted components of the
patient's blood are removed and the rest are returned
to the patient. Between 200 and 300 of these proce-
dures are performed annually, typically in hospital in-
tensive care facilities. The Employer also performs
some 200 to 300 therapeutic phlebotomies5each yearas part of the medical treatment of the individuals con-
cerned. Those procedures are performed chiefly at the
Syracuse facility and at the other fixed sites; they dif-
fer from other blood donations in that the blood drawn
in a therapeutic phlebotomy is not transfused to pa-
tients.The Employer's laboratories test blood samples forblood type, antibodies, and diseases; perform labora-
tory work related to pheresis procedures; and perform
25 to 30 immunohematology consultations per month
with hospitals or physicians seeking medical advice.
The Employer's operations also include a bone marrow
donor program and a tissue bank program.Section 2(14) of the Act defines ``health care institu-tion'' as ``any hospital, convalescent hospital, health
maintenance organization, health clinic, nursing home,
extended care facility, or other institution devoted to
the care of sick, infirm, or aged person[s]. ``In cases
in which there was no indication that a blood bank
performed any activities other than the collection,
processing, and distribution of blood and blood prod-
ucts, the Board has found that the blood bank was not
a health care institution within the meaning of the
Act.6We agree with the Regional Director, however, thatthe Employer's activities extend beyond the collection,
processing, and distribution of blood; they also include
patient pheresis and therapeutic phlebotomies, both of 73SYRACUSE REGION BLOOD CENTER7See Oklahoma Blood Institute, supra (blood bank that performed(a)pheresis found to be health care institution); North Suburban Blood Centerv. NLRB, 661 F.2d 632, 634, 637 (7th Cir. 1981) (blood bank that performed,inter alia, therapeutic phlebotomies and plasma ``freezes'' (probably should be
``pheresis'' found to be health care institution).8In so finding, we do not rely on the Employer's performance of laboratoryservices or on its consultations with hospitals and physicians. Neither of those
functions is an indicator of health care institution status. See Greene County,supra.Nor do we rely on the Employer's participation in the bone marrow donorand tissue donor programs, because in neither of those programs is the Em-
ployer involved in patient care. Most tissue donors are dead, and the rest, as
well as the bone marrow donors, make their donations in hospitals, in proce-
dures with which the Employer's employees are only peripherally involved.We also disavow the Regional Director's implication that fn. 39 of St.Francis II establishes that all blood banks are health care institutions. Thestatement in that footnote is clearly dictum, and any suggestion therein that
all blood banks are health care institutions is contrary to the cases cited in
fn. 6, supra, which have not been overruled.9Indeed, the dictionary definition of ``devoted'' cited by our colleague ap-parently would require an employer to be ``wholly or chiefly'' centered on
patient care in order to be classified as a health care institution. That implies
that she would not find an employer to be a health care institution unless more
than half of its operations were devoted to patient care. Although it is possible
to disagree over where to set the minimum level of patient care-related activi-
ties for defining health care institution status, we doubt seriously that the
threshold can be set that high and be consistent with Congress' indication that
the term ``health-care institution'' should be construed broadly. See KirksvilleCollege, 274 NLRB 794, 795 (1985).10See Kirksville College, supra, overruling in pertinent part Albany MedicalCollege, 239 NLRB 853 (1978) (and, by implication, its progeny. See Univer-sity of Pennsylvania, 247 NLRB 970 (1980); Albert Einstein College of Medi-cine, 247 NLRB 693 (1980)).11Autologous donations apparently are sometimes made by individuals whoare patients at the time of the donations. However, because the record does
not indicate the number or regularity of such donations, we do not rely on
those procedures in finding the Employer to be a health care institution.12In St. Vincent Hospital, supra, the Board announced that it would processrepresentation petitions in the health care industry under existing lawÐi.e.,
under the ``disparity of interests'' standardÐuntil the Board's final rule gov-
erning health care unit determinations had issued. 285 NLRB at 366. Although
the final rule has issued (29 CFR Part 103, 54 Fed.Reg. 16336), it has been
challenged in court, and its validity has not yet been decided. Accordingly,
the Board will treat the final rule as though it had not issued, and will con-
tinue to process petitions under the ``disparity of interests'' standard until the
validity of the rule has been finally adjudicated.13At the hearing, the Petitioner expressed a willingness to proceed to anelection in any unit found appropriate. We therefore are remanding these pro-
ceedings to the Regional Director for further action, rather than dismissing the
petition.which indisputably involve patient care.7Althoughthose patient-related functions make up only a small
fraction of the Employer's overall activities, we find
that they are performed with sufficient regularity and
in a sufficiently large number (taken together, from
400 to 600 times a year) that the Employer is properly
viewed to be ``devoted to the care of sick ... per-

sons.'' We therefore agree with the Regional Director
that the Employer is a health care institution within the
definition of Section 2(14).8We do not agree with our dissenting colleague thatthe word ``devoted'' in Section 2(14) of the Act re-
quires us to apply what is, in essence, a percentage-
of-the-employer's-business standard for determining
whether an employer is a health care institution.9Apart of an employer's operations may have a substan-
tial and regular impact on patient care, even if that part
makes up only a small percentage of the employer's
total business. In such a case, the employer is, in our
view, ``devoted'' to patient care, notwithstanding that
the employer's nonpatient care functions are more sub-
stantial than those involved with patient care.10In affirming the Regional Director's finding, how-ever, we do not agree with him (or with the SeventhCircuit in North Suburban Blood Center, supra) thatthe Employer's performance of donor pheresis and
autologous collections is an indicator that it is a health
care institution. Donor pheresis is distinguishable from
whole blood donations only in the relative complexity
of the procedure. The majority of autologous donations
are made by individuals who, as patients at some timein the future, will receive the same blood.11The onlydistinction between autologous donations, on the one
hand, and homologous donations and donor pheresis,
on the other, is the identity of the recipient patient. We
are unable to find autologous donations to involve pa-
tient care simply because the donors will, as patients
in the future, be the recipients of the donated blood.In further contrast with the court in North Suburban,we do not base our finding on the fact that, in contrast
with other entities, such as drug companies, that supply
products or services to hospitals, a work stoppage at
a blood bank could have a more serious impact on the
hospitals' operations because blood is a crucial com-
modity with few (if any) satisfactory substitutes. By
that reasoning, a blood bank such as the Employer,
which is the sole supplier of blood to hospitals in its
region, might be found for that reason to be a health
care institution, whereas an otherwise identical blood
bank, located in a region in which other sources of
blood were available, might not be. We respectfully
decline to base our analysis in such cases on whether
or not the blood bank in question is, in effect, a mo-
nopolist.2. We find that the Regional Director correctly ap-plied the ``disparity of interests'' standard for unit de-
terminations in the health care industry,12and that, forthe reasons discussed in the attached portions of his
Decision and Direction of Election, he properly found
that ``sharper than usual'' disparities do not exist be-
tween the wages, hours, and working conditions of em-
ployees in the petitioned-for unit and those of the Em-
ployer's other nonprofessional employees. Con-
sequently, we affirm the Regional Director's finding
that, under the ``disparity of interests'' standard, the
only appropriate unit is an all-nonprofessional unit.ORDERIt is ordered that the Regional Director's Decisionand Direction of Election is affirmed as modified
above, and that this proceeding is remanded to the Re-
gional Director for further appropriate action.13 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1I agree with my colleagues that patient pheresis and therapeuticphlebotomies constitute the Employer's only patient care. I also agree that the
Employer's status as the sole source of blood for the region it serves is irrele-
vant to the determination of its status as a health care institution.2Webster's Third New International Dictionary defines ``devote'' as to``center the activities or (oneself) wholly or chiefly on a specified object, field,
or objective.''I disagree with my colleagues' characterization of my position as requiringan employer to commit more than half of its operations to patient care in order
to be considered a health care institution. Although I need not decide today
what percentage of an employer's activities must relate to providing patient
care to be a health care institution, clearly an employer with less than 1 per-
cent of its activities so committed can never be said to be devoted to patient
care within the meaning of Sec. 2(14).3Although it is true that in Oklahoma Blood Institute, 265 NLRB 1524(1982), the Board ``found'' a blood bank that engaged in pheresis to be a
health care institution, that finding was reached without an independent analy-
sis of the facts and appeared to be based in large part on the parties' stipula-tion to that effect. Thus, it is impossible to discern the number of pheresis
procedures conducted by that employer or the ratio of those procedures in con-
nection with the total number of procedures performed at the facility. Under
the circumstances, I do not find this precedent to be particularly persuasive.4Although I recognize that my view virtually eliminates blood banks fromthe health care institution category of employers, I believe the Act requires
such an outcome. Moreover, I note that my position does not leave employees
unprotected by the Act. Their units simply are determined in accordance with
a different standard.MEMBERCRACRAFT, dissenting in part.Although I agree with a case-by-case approach indetermining whether a blood bank is a health care in-
stitution within the meaning of Section 2(14) of the
Act, contrary to my colleagues I would not find the
Employer to be such a health care institution.As stated by the majority, the Employer performsover 96,000 procedures annually, of which only 400±
600 constitute patient care.1The majority finds on thebasis of these 400±600 procedures that the Employer
performs patient care activities ``with sufficient regu-
larity'' to be considered a health care institution. Sec-
tion 2(14) defines a health care institution as one
which is ``devoted to the care of sick, infirm, or aged
person.'' (Emphasis added.) The Board's task is to de-
termine whether particular employers are within Sec-
tion 2(14)'s definition of health care institutions. The
patient care services provided by the Employer here
total less than 1 percent of all its activities. In my
view, this barely measurable percentage of the Em-
ployer's business falls far short of the amount of pa-
tient care activity that is required before one can define
an institution as being ``devoted'' to patient care. Cer-
tainly the Employer here does not center its activities
wholly or chiefly on the care of the sick, aged, or in-
firm.2Congressional concerns regarding the impact ofcollective bargaining on the health care industry are in-
appropriately applied to an employer with such a mini-
mal patient care component.3Accordingly, I would find this Employer is not ahealth care institution4and would apply the Board'scommunity of interest test in determining the appro-
priateness of the petitioned-for unit.In Francis Hospital, supra, the Board, in analyzingthe criteria for establishing appropriate units in the
health care industry, held:[T]he appropriateness of the petitioned-for unit isjudged in terms of normal criteria, but sharper
than usual differences (or ``disparities'') between
the wages, hours, and working conditions, etc., of
the requested employees and those in an overall
professional or nonprofessional unit must be es-
tablished to grant the unit. Requiring greater dis-
parities in the usual community-of-interest ele-
ments to accord health care employees separate
representation must necessarily result in fewer
units and will thus reflect meaningful application
of the congressional injunction against unit frag-
mentation.The Board evaluates employees' wages, hours,and working conditions; qualifications, training
and skills; frequency of contact and degree of
interchange with other employees; frequency of
transfer to and from the petitioned-for unit; com-
monalty [sic] of supervision; degree of integration
with the work functions of other employees; area
practice and patterns of collective bargaining; and
collective-bargaining history....See also St. Vincent Hospital, 285 NLRB 365, 366(1987). Moreover, and contrary to Petitioner's conten-
tion, the Board's rules regarding appropriate bargaining
units in the health care industry, 29 CFR Part 103,
Federal Register Vol. 54, No. 76 (April 21, 1989), are
inapplicable herein inasmuch as the rules apply only to
acute care hospitals. Thus, since this Employer is not
an acute care hospital, it is proper to determine this ap-
propriate units question by adjudication.Under the disparity-of-interest test which is control-ling herein, I find, contrary to Petitioner's contention,
that the record fails to establish that the employees
sought in the petition have a disparity of interests from
those of the other non-professional employees. Accord-
ingly, I find that the only apropriate unit is one con-
sisting of all non-professional employees (excluding
those currently represented by the Communications
Workers of America). This determination is based
upon the following application of the applicable cri-
teria.With regard to wages, hours and working condi-tions, the record reveals that all non-professional em-
ployees receive the same vacation, holiday, sick leave,
health insurance, and retirement benefits. There is a
common grievance policy. All those employees on
travel status receive the same reimbursement for travel,
food, and lodging. The performance review procedure,
upon which merit increases are based, is uniform. All
job openings are posted in the employee canteen,
which is used by all employees. The Employer affords
current employees a preference in filling openings. Thehiring procedure applies equally to all employees. The
non-professional employees are classified within pay
grades B, C, D, and E (based on an overall pay system 75SYRACUSE REGION BLOOD CENTERwith grades ranging from A through L). While the em-ployees sought by Petitioner are in grades C, D, and
E, the other non-professional employees are in the
same three grades, with the exception of only the ship-
ping and receiving clerk and the telerecruiters, who are
classified in grade B.While the standard workweek is not uniform, I donot find the variance (35, 37-1/2, and 40 hours) to be
significant. In this regard, I note that the scheduling of
employees in the donor and patient services depart-
ment is contingent upon and directly coordinated with
the scheduling and arranging of donors by the donor
resource development department. In addition, the
scheduling of the research and development laboratory
employees is directly based in part upon the pheresis
schedule.With regard to qualifications, training and skills, therecord reveals that the petitioned-for unit includes
medical assistants, for whom there is no educational
requirement, and nurses I and II who may be either
registered nurses or licensed practical nurses. With re-
gard to other non-professional employees, the medical
technician position requires two years of post-high
school education, whereas positions such as records re-
tention clerk, laboratory aide, and telerecruiters require
no education past high school. I therefore find no dis-
parity in this respect.With regard to the frequency of contact and degreeof interchange, the record reveals that ten laboratory
employees regularly work in the department of donor
and patient services, performing the same work under
the same conditions as those employees in the peti-
tioned-for unit. The employees in production manage-
ment are responsible for contacting on-call employees.
While volunteers are normally responsible for trans-
porting the product from the center donor room to the
processing laboratory, if volunteers are not available,
either the nurse or medical assistant will perform this
function. As noted, the pheresis staff and the research
and development laboratory staff are in regular direct
contact. Similarly, the staff of the processing and re-
search and development laboratories are in regular di-
rect contact concerning confirmatory testing. The qual-
ity control section of the research and development
laboratory conducts nurse proficiency testing on a reg-ular basis. Accordingly, I find that the degree of con-tact and interchange between the employees in the pe-
titioned-for unit and other non-professional employees
to be, at the very least, more than minimal.With regard to frequency of transfer, I note that amedical assistant in donor and patient services trans-
ferred to a pheresis coordinator position, and a nurse
II in donor and patient services became the organ and
tissue coordinator. I also note that another nurse trans-
ferred to a district consultant position in the donor re-
source development department. Finally, the record re-
veals that other non-professional employees have trans-
ferred, or have applied to transfer, between the various
other departments. In this regard, current research and
development laboratory employees have worked in the
product laboratory, data processing, and pheresis.With regard to commonality of supervision, I notethat each department is separately supervised. How-
ever, the pheresis and autologous positions within the
donor and patient service department, whom the Peti-
tioner would exclude, are evaluated by the director of
the department, as are the nurses and medical assist-
ants in the department. In addition, the associate direc-
tor for technical operations is responsible for five de-
partments, including donor and patient services, and
the standard operating procedures utilized to fulfill
compliance with regulatory requirements apply equally
to all of these five departments.As noted earlier, I find a substantial degree of inte-gration of operations. Accordingly, it is clear that the
work functions of the employees in the petitioned-for
unit are highly integrated with those of the other non-
professional employees.With regard to the area practice and pattern of col-lective bargaining, I note that the collective bargaining
unit at the Albany-based facility is essentially an over-
all professional and non-professional unit.Finally, with regard to collective bargaining history,while I note that the Communications Workers of
America currently represent the drivers employed by
the Employer, in view of the admonition against undue
proliferation of bargaining units in the health care in-
dustry, I conclude that a unit consisting of all other
non-professional employees will minimize the risk of
any such undue proliferation.